UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7190


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

STEVE DIAS, a/k/a Troy, a/k/a O’Neil Guthrie,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:04-cr-00259-HEH-2; 3:09-cv-00334-HEH)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steve Dias, Appellant Pro Se.     Olivia N. Hawkins, Michael
Cornell Wallace, OFFICE OF THE UNITED STATES ATTORNEY, Stephen
David Schiller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steve Dias seeks to appeal the district court’s order

dismissing      as    successive          his       28    U.S.C.A.     § 2255        (West     Supp.

2009) motion.          The order is not appealable unless a circuit

justice    or        judge    issues           a        certificate     of        appealability.

28 U.S.C. § 2253(c)(1) (2006).                          A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”            28       U.S.C.       § 2253(c)(2)        (2006).       A

prisoner        satisfies          this        standard          by    demonstrating           that

reasonable       jurists      would        find          that    any   assessment         of    the

constitutional        claims       by     the       district      court      is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Dias has not

made the requisite showing.                    Accordingly, we deny a certificate

of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions         are    adequately             presented      in      the    materials

before    the    court       and    argument            would    not   aid     the      decisional

process.

                                                                                         DISMISSED



                                                    2